An order overruling a demurrer to a complaint, whether upon the merits or as frivolous, with leave to the defendant to answer, and upon failure to answer directing damages to be assessed by a jury upon a writ of inquiry, is not among the orders from which appeals may be taken to this court. The orders that may be reviewed by the Court of Appeals are specified in section 11 of the Code, and this class of orders is not among them. (Paddock
v. Springfield F. and M. Ins. Co., 2 Ker., 591; Briggs v.Bergen, 23 N.Y., 162; Adams v. Fox, 27 id., 640; People
v. Benedict, 47 id., 667.)
The appeal must be dismissed.
All concur.
Appeal dismissed.